Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The instant application uses several terms not commonly employed in the art, but which are clear in light of the specification and are explained as follows:	“Entrochemical cell” is a passive heat pump employing a wet vacuum, including two separate chambers linked by a vapor transfer channel [0035 of the specification].
“Entrochemical thermal battery” is an arrangement of multiple cells in a linear arrangement [0040].
“Entrochemical thermal ring” is an arrangement similar to the battery in which the “Nth” cell is in contact with the 1st cell [0040].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kazadi (US PGPub 2016/0091256 A1) and Kazadi NPL (Desalination powered by Entropy, 2011) in view of McGinnis et al (US PGPub 2010/0183903 A1) and Miyake et al (JP 2013-249508).
With respect to claim 1, Kazadi teaches an entrochemical energy transfer system [Abs] including embodiments that would appear to be consistent with the instant claimed entrochemical water transfer and recovery device, i.e. embodiments in whcih an indirect process is carried out by transfering water from a lower concentration feed solution to a higher concentration draw solution via adjacent chambers sharing a thermally-conductive boundary and provided with a vapor passage [0094].  For further support, see Kazadi NPL, which examines such an entrochemical device specifically for the purpose of distilling water [Abs] and analogizes the process to (forward) osmosis.  As such, at minimum the system taught by Kazadi would have been obvious to employ as a water transfer and recovery device, because as in Kazadi NPL the concept underlying the system is one of distillation and water recovery.  Kazadi NPL further examines the value for e.g. recovering water from seawater [Sec. 4, Discussion].  In any case, at minimum the aforementioned embodiment of Kazadi would therefore transfer water from effluent to a concentrated draw solution, thereby generating diluted draw solution.
Kazadi and Kazadi NPL are silent to further steps of transferring diluted draw solution to an electrolyzer e.g. for regeneration, and transferring the concentrated draw solution back to the entrochemical device.  However, as above Kazadi NPL analogizes the entrochemical device to an osmosis process, and McGinnis teaches osmotic processes e.g. for grid storage and the like, and teaches that various electrochemical systems may be employed inc ombination with FO to separate the dilute draw solution into concentrated draw solution and a dilute water stream [0050].
It would have been obvious to one of ordianry skill in the art to modify Kazadi's taught system to employ an electrochemical system to regenerate the draw solution which is diluted through Kazadi's taught process, because as in McGinnis this may be a useful way to regenerate a draw solution while also contributing to e.g. power storage or transfer systems.
Kazadi, Kazadi NPL, and McGinnis teach as above but are silent to the specific use of an electrolysis system, or to production of hydrogen and oxygen.  However, Miyake teaches devices for production of hydrogen and oxygen in which water is electrolyzed to roduce the gases when they are needed [0002] e.g. for fuel cell uses [0004].  The process may further include an upstream water purification apparatus (33) [0020] which may be a suitable membrane device for purifying external water sources [0045].
It would have been obvious to one of ordianry skill in the art to further modify the system of Kazadi to specifically employ an electrolytic process because, as in Miyake, such processes can usefully be employed to produce hydrogen and oxygen products when those are desirable, and are compatible with membrane-purified streams, and beacuse as discussed above McGinnis suggests the use of electrochemical processes to remove water from the dilute draw solution, and the process taught by Miyake would be recognized as useful for accomplishing that task while also providing gasses when useful.
With respect to claim 2, the claimed connections would have been obvious in view of McGinnis, as discussed above, to allow for return of the re-concentrated draw solution back to the entrochemical device (analogous to an FO draw solution loop).
	With respect to claim 4, Kazadi teaches embodiments e.g. [Fig. 6] which would be understood to function as a thermal battery, absent clarification of the requirements.
	With respect to claim 6, as best understood the claimed separation occurs because the device of Kazadi acts on e.g. water vapor, thereby separating water from brine and solid waste while transferring it to the draw solution.
	With respect to claim 7, Kazadi teaches that the chambers are hermetically sealed [0052, 0063].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kazadi and Kazadi NPL in view of McGinnis et al and Miyake et al, further in view of Kazadi et al ‘489 (US PGPub 2011/0023489 A1).
	Kazadi and the rest teach as above, but are silent to provision of a turbine as claimed on the vapor transfer structure.
	However, Kazadi ‘489 teaches a pump design in which a solid or liquid is vaporized and then condensed after transferring through a conduit [Abs] and teaches that the fast-moving vapor can be harnessed to drive a turbine or another power-generating device to generate power [0056-0057].
	It would have been obvious to include a turbine in the modified system of Kazadi for the same purpose i.e. to harness energy from the vapor transferring between chambers to generate electricity or the like, as in Kazadi ‘489.

Allowable Subject Matter
Claims 8-13 are allowed.  Additionally, claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is Kazadi and Kazadi NPL, discussed above, which teaches entrochemical systems and processes for transfer of vapor from one chamber to another, including for purposes such as distillation, and including in chained arrangements that may be considered thermal batteries.  However, Kazadi or the prior art as a whole do not teach or fairly suggest an entrochemical thermal ring, interpreted according to the claim interpretation section above, i.e. in which an “Nth” unit in a series in linked back to the 1st unit in the series to form a ring.  Further, because the system works on a gradient, one of ordinary skill in the art would not find it obvious to link the extreme ends of such a gradient.
Additionally, the prior art alone or in combination does not teach or suggest a combination water transfer and distillation system which employs the structure specifically claimed in claim 8, such as a colder-side distiller vessel and warmer-side distiller vessel connected through a suitable vapor passageway.  While Kazadi NPL does examine entrochemical devices within the context of distillation, there is no teaching or suggestion for the specific claimed combined structure of claim 8.
As such, claims 5 and 8-13 are free from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777